DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The statement “the specification submitted on March 15, 2022 “does not contain no new matter” in the Response filed 6/14/22 is deemed sufficient for entry of the amendments filed March 15, 2022.  Note that the double negative is not considered to alter the intent of the statement. 
Drawings
The drawings were received on 3/15/22.  These drawings are unacceptable and are not entered- for containing new matter including the addition of pennants, lights, flags and overall modified form depicting additional attachments and connections of figure 1 (not labelled in amended ; see also modified forms of figures 2, 6, 7 etc.  All figures on newly submitted page 3 do not correspond to figures originally filed such as figures 8-13.  There cannot be two figures labelled 13 (see original drawings page 4).  Furthermore improper text and shading exist as previously noted and objected to.  Again labelling is to be accomplished with alphanumeric characters which are discussed with text in the written description portion of the Specification.
 INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The amendment filed 3/15/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the addition of flags, pennants (see para. 5), safety features (para. 5, 32); additional tube shapes and rotational capability (para. 8, 17, 33 etc.); injection molding (para. 16); rib (para. 18, 34 etc.); colored plastic extrusion (para. 32).  Note that the brief description of the drawings must also correspond to the drawings; see above regarding the denial of newly submitted pages 1-3. 
Applicant is required to cancel the new matter in the reply to this Office Action; see MPEP 608.04.
New Matter
The US Patent Office grants patents affording applicants exclusionary rights to make, use, sell, or import subject matter twenty (20) years from the date of filing of the patent application, any amendment made to an application must be fully supported by the originally filed application papers establishing the filing date.  Amendments submitted to a patent application NOT supported by the originally filed documents are considered new subject matter or “new matter” and are NOT allowed to be entered into the application.  The filing date attributed to this application is 9/5/19.
Amendments to each of the claims, specification, and drawings may also rely on the subject matter contained within any of the other submissions to be considered a proper amendment and entered into the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-9, 12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above all new matter must be additionally removed from the claimed invention including the system using flags, pennants, and previously undisclosed member and connector configurations.  See also claim 1 reciting detachable gripping pads, cushions, lights; injection molding in claim 14;  shapes in claim 15; etc.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9, 12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Relative terms render the claim indefinite. Relative terms such as “longer” (clm 1, line 14); “larger” (1:14); “extra” (1:17, 24+), “and so forth” (12:2) must be distinctly set forth such that one of ordinary skill in the art would understand the metes and bounds of the terms. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that “extra” joints and tubes are not distinctly descriptive of the members nor the quantity.  While functional language can be useful to describe an element, use limitations (claims 8-9 etc.) and capability limitations (“can be…”) do not necessarily further define the apparatus.  Positively reciting the elements and relative connections with one another is suggested for clearly describing the invention.
There is insufficient antecedent basis for “the branches of joints” (1:19) in the claim.  It is uncertain which joints “the joints” (1:19) is referring to (ie. previously claimed “Clamp” joints, “Elbow” joints, “Connector” joint etc. see claim 1.
	Regarding claim 8, note that a claim must include all of the limitations of a claim from which it depends; see 35 USC 112(d).  Reciting a use of different tubes seems to be substituting elements, however is not clear if the “extra” components are to be included as part of the “system” similar to a kit – the intended scope is uncertain.
	Claims 9, 12 are improperly directed to a process of changing and fastening not reciting components of a system apparatus.
	Similarly, claim 14 is directed to a process of manufacture.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koeppel et al. (US 2020/0286411).
Koeppel et al. disclose a modular frame system for supporting media comprising square cross section tubes/brace members 28 interconnected by a series of joints 24 configured as a rectangular figure 8; see fig. 1-2. Note connection between joints and tubes are considered adjustable/replaceable for supporting media as claimed including sliding and snap fit connections 26, clips 30 supporting different sized media boards considered extension arm brace members of different lengths; see para. 55-56; fig. 10-11. Koeppel disclose multiple or “extra” cross joints mounted to provide 90 degree angles between members 28; see figures 1-2. Koeppel discloses screw fasteners 40 considered capable of pinching brace/tubes when twisted and compressed and stretched when installed; see fig. 12. The system of Koeppel is considered fully capable of use with bolts; a portable power supply; pads; made of plastics and be coated with reflective paint as material design and color choices.
Koeppel et al. provide for corner connector joints 24 which connect in a sliding manner to corresponding ends of members 28 however joint elements 24H are inserted into cavities 28E; see figures 3 and 5; para. 59, not in the opposite manner as claimed. It would have been an obvious design choice to one of ordinary skill in the art at the time of the invention to include sizing corresponding ends in the manner claimed ie. sliding square tube member ends 28 within cavities of connectors 24. Regarding claim 15, it is considered within the skill level of one of ordinary skill in the art to modify the cross section shape of the tubes and connectors for alternative design and appeal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a Final Rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below; see also MPEP 714.12.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.  Such an amendment is usually considered a proper submission to be entered in a Request for Continued Examination under 37 CFR 1.114; see MPEP 706.07(h). 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759